Title: 2d.
From: Adams, John Quincy
To: 


       This day Townsend and Amory finally left us and were to be sworn in to the Court of common-pleas at Ipswich. They entered the office both nearly at the same time, and have both continued here, more than three years. Their characters and dispositions, are essentially different. With Townsend I have been very intimate ever since I came to this town; but my acquaintance with Amory, has only been such as necessarily followed, from being so frequently with him. Townsend is in his twenty fifth year. His genius is very good, and somewhat eccentric. While at College, and for some time after he laboured under great disadvantages from his narrow circumstances; but for three or four years past he has been well supported, by a wealthy uncle, who has no children, and who will probably leave him something. Since he came here his studies have repeatedly been interrupted; and he has been obliged to attend for months together upon his brother, who died last summer in a consumption. The time which he could spend here was generally well employ’d. His disposition was easy and contented; rather apt to contract prejudices either favourable, or unfavorable to persons, from their first appearance; his friendships were very strong and his aversions rather severe. He was attached to his opinions, and would defend them with warmth: so that many of his acquaintance think him obstinate. But he has frequently said and I believe justly, that obstinacy consists in persevering in an opinion, without being willing to defend it when attacked; not in being unwilling to give it up without sufficient grounds to conclude it erroneous: and if his definition be true, I do not think he can properly be called obstinate. Upon general subjects his sentiments coincided very well with mine; but we differed very frequently in descending to particulars.
       Generosity, humanity and benevolence, are the ornaments of his heart, and in short from his whole character I have such an attachment for him, that I shall regret much his leaving this Town: my anxiety for his health increases this regret; his disor­der is alarming, and by so much the more as it has been peculiarly fatal to his family.
       Amory I will mention to-morrow.
       I took a walk with Putnam this afternoon, and as we returned Putnam urged me to go in to Dr. Smith’s; to which I finally agreed: Putnam pass’d a number of high encomiums upon Miss Smith; but as soon as we went into the house I found Miss Bradbury there; which explained Putnam’s eagerness. I sat and conversed till about nine o’clock, and then came off leaving my companion with his Dulcinea there.
      